NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RIGOBERTO LOPEZ ROMERO, AKA                     No.    15-71645
Javier Macias, AKA Rigo Lopez Romeo,
                                                Agency No. A205-313-082
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 2, 2022**


Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Rigoberto Lopez Romero, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for asylum, withholding



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of removal, and protection under the Convention Against Torture (“CAT”).1

      We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-

85 (9th Cir. 2006). We deny the petition for review.

      Substantial evidence supports the agency’s conclusion that Lopez Romero

failed to establish that he was or would be persecuted on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1011 (9th Cir. 2010) (finding no

nexus to a protected ground where applicant feared returning to his home country

because gunmen, motivated by a desire to steal his grandfather’s land, murdered

his family members); Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.

2001) (personal retribution is not persecution on account of a protected ground).

Accordingly, Lopez Romero’s withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Lopez Romero failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Guatemala.

See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).




      1
        Lopez Romero does not challenge the agency’s determination that his
application for asylum was time barred.

                                         2                                   15-71645
     The temporary stay of removal remains in place until issuance of the

mandate.

     PETITION FOR REVIEW DENIED.




                                       3                                    15-71645